Title: To Benjamin Franklin from the Comte de Beaujeu, 25 February 1783
From: Beaujeu, ——, comte de
To: Franklin, Benjamin


Illustre Ministre.à champlitte, en franche comtè,ce 25. fevrier, 1783.
Daignés agrèer la foible production d’une mûse Séptuagenaire! J’avoüe mon insufisance pour L’èxpréssion du Sentiment Relatif à une matière aussi Riche qu’intèrèssante; mais, mon admiration pour le heros de l’amerique, et ma vènèration pour votre Excèllence, ÿ suplèront à ce que J’éspère.
J’ai encore Monsieur, une grace éssentielle a vous dèmander; c’èst de faire passer la Rèspéctable médaille cÿ jointte, à notre immortel général Monsieur de Waginsthon. Ses glorieux èxploits, ont tant de raport, avec ceux du cèlébre henry quatre (le plus Brâve et le meilleur de nos Roÿs) que, j’aime a me pèrsuader que ce paralèle lui Sera aussi agrèable que L’Effigie de ce grand prince …
Et Vous, Monsieur? qui, à juste titre, mèritès celuy du moderne Sullÿ, je vous ferois, de grand cœur L’hommage de Son portrait, si J’avois pû me le procurer, pour faire le pendant de celuy du grand henry? je supplie, instament Votre Excèllence, de me tenir, un peû compté, de ma bonne volontè: peut ètre que, mes Ulterieures Rechérches seront plus fructueuses. Mes Vœux seroient à leur comble, si Vos Excèllences daignaient Se resouvenir de moi, lors de la distribution de vos Rèspèctables Bustes, et médailles, qui doivent Eterniser, Monsieur, vos profonds travaux politiques, et les victoires accumulées du vrai Mars des Etats unis …

Je n’ai point l’honneur d’ètre connu de vous Monsieur; Mais, Monsieur le comte de Vérgennes qui m’honnore de Sa protéction et de Ses Bontés, poura certifier à Votre Excéllence, que j’ai quelques droits aux votres, par mes voeux Redoublès pour le bien de la cause commune c’est dans ces invariables sentimens que je Suis avec bien du Réspèct, Monsieur, de Votre Excéllence, Le très humble et très obeissant serviteur,
Le cte. DE Beaujeuancien chambellan et capitaine aux gardesdu feû Empereur charles Sept &c.
